Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 11 and 14, the closest prior art, Miyazawa (JP 09269293), discloses an apparatus and method for smoke detection comprising: providing a photoelectric detection system (items 21-26, Figure 1) and an air flow pathway (27, 27b) in fluid communication with the air duct, wherein the air flow pathway includes an inlet (entry hole 27b), an optic tube (chamber 27), and an outlet (opposing exit hole 27b)(Fig 2), and the photoelectric detection system comprises a first circuit board (31) having at least one light emitter (21,23) and a second circuit board having at least one light receiver (sensor 25) mounted thereon, and further wherein the optic tube passes between the first and second circuit boards respectively comprising the at least one emitter and the at least one light receiver. However, the prior art fails to disclose or suggest, in combination with the other claimed elements or steps, providing the emitter and receiver respectively located on a common circuit board, wherein the optic tube passes through the circuit board on which the emitter and receiver are located, between the at least one emitter and the at least one light receiver.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877